Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.264 Filed 02/26/21 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DEONTA DEPREE JOHNSON,
                                                            Case No. 1:19-cv-682
              Plaintiff,
                                                            Hon. Robert J. Jonker
v.

UNKNOWN GUST,

              Defendant.
                             /

                           REPORT AND RECOMMENDATION

              This is a pro se civil rights action brought pursuant to 42 U.S.C. ' 1983 by plaintiff

Deonta Johnson), a state prisoner in the custody of the Michigan Department of Corrections

(MDOC). This matter is now before the Court on defendant Gust’s combined motion to dismiss

for failure to state a claim upon which relief can be granted and for summary judgment (ECF No.

13).

              I.      Background

              The alleged incidents occurred at the Earnest C. Brooks Correctional Facility

(LRF). See Amend. Compl. (ECF No. 4, PageID.28). The MDOC’s website identifies Johnson as

a biological male. See Exh (ECF No. 14-2). However, Johnson identifies as female throughout

the complaint. For consistency, Johnson will be referred to as “her” or “she” in this report. In

this regard, Johnson alleged that because of her Gender Dysphoria Disorder (GDD) and “in

accordance with Prison Rape Elimination Act (PREA) standards, she is accommodated with

single-occupancy living and access to toilet and shower facilities with relative privacy.” Amend.


                                                1
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.265 Filed 02/26/21 Page 2 of 20




Compl. at PageID.30. See Does 8-10 v. Snyder, 945 F.3d 951, 955-56 (6th Cir. 2019) (“Congress

enacted PREA with the purpose of implementing standards and policies to prevent prison rape and

to ‘protect the Eighth Amendment rights of Federal, State, and local prisoners.’ 34 U.S.C. § 30302

(formerly 42 U.S.C. § 15602).”).

               II.     Johnson’s Amended Complaint

               Johnson claims that defendant Corrections Officer (C/O) Lester Gust engaged in

acts of unlawful conduct in April and May, 2019. Johnson’s claims commence on April 4, 2019,

when C/O Gust observed Johnson propose to her fiancée by kneeling on one knee and offering a

homemade engagement ring. Amend. Compl. at PageID.31; Order (ECF No. 36). According to

Johnson, Gust observed this interaction and “began making homophobic comments and calling

Plaintiff derogatory names.” Amend. Compl. at PageID.31. Johnson called the PREA Hotline

to report sexual and intimidating harassment against Gust. Id.

               Several days later, three prison officials (non-parties Inspector Page, Inspector

Johnson, and Captain Scrivens) interviewed Johnson about the PREA complaint, at which time

she explained Gust’s remarks in graphic detail. Id. These officials advised Johnson that there

was not enough evidence to support a claim because the complaint boiled down to Johnson’s word

against Gust’s word. Id. at PageID.32. However, the officials advised Johnson “that C/O Gust

would be contacted and instructed to cease his unprofessional conduct.” Id.

               “Several days later,” Johnson encountered C/O Gust in the prison dining hall, at

which time Gust called plaintiff “a snitch” and “threatened Plaintiff stating that Plaintiff was going

to regret it.” Id. at PageID.32.




                                                  2
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.266 Filed 02/26/21 Page 3 of 20




               On May 27, 2019 at approximately 11:34 a.m., Johnson was in an “out of bounds”

area and “a facility sergeant instructed C/O Farber to inform Plaintiff that because she was within

the ‘out of bounds’ area that she had to leave the yard and return to her housing unit.” Id. As

C/O Farber escorted Johnson back to the housing unit, C/O Gust began walking toward Farber and

told Johnson, “Walk faster faggot.” Id. at PageID.32-33. Johnson responded to Gust stating that

she was going to have her family call the prison officials because nothing had been done about her

complaint against Gust for sexual harassment. Id. at PageID.33.

               Plaintiff alleged that Gust assaulted her:

       13. C/O Gust then stated, “I can make you walk faster”. C/O Gust, without
       provocation or justification began using force by grabbing Plaintiff’s arm very
       tightly and aggressively pushing Plaintiff forwards; forcing Plaintiff to walk at a
       faster pace.

       14. Upon passing through the housing unit gate entrance, C/O Gust shoved Plaintiff
       forwards while releasing Plaintiff’s arm stating, “This is what you wanted.”
       Plaintiff exclaimed, “I can’t believe you just did that.”

       15. Upon hearing this, C/O Gust without provocation or justification physically
       assaulted Plaintiff by grabbing Plaintiff’s wrist, twisting it and with great force,
       pulled Plaintiff’s wrist behind her back while at the same time pulling Plaintiffs
       arm in an outward and upward position from behind. While still positioned in this
       very painful position, C/O Gust escorted Plaintiff into her housing unit.

       16. Plaintiff protested in agony and pleaded for C/O Gust to stop his assault because
       he was hurting Plaintiff. C/O Gust merely retorted, “This is what you wanted!”

PageID.33-34. After this encounter, Johnson contacted her unit officer and sought immediate

medical attention. Id. at PageID.34. Healthcare personnel treated her for a “sprained/strained

injury to the wrist.” Id.




                                                 3
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.267 Filed 02/26/21 Page 4 of 20




               Johnson has set forth three counts for relief. In Count I, Johnson claims that C/O

Gust used excessive force in violation of the Eighth Amendment. Id. at PageID.35-36. In this

regard, Johnson alleged that

               A reasonably well-trained officer in Defendant's position would know that
       grabbing Plaintiff’s arm, shoving Plaintiff forward, twisting Plaintiff’s wrist with
       great force and strength while simultaneously forcing Plaintiff’s arm behind her
       back in an outward and upward position, which resulted in injury to Plaintiff’s
       person, was unreasonable under the circumstances.

Id. at PageID.35.

               In Count II, Johnson claims that C/O Gust retaliated against her in violation of the

First Amendment. Id. at PageID.36-38. In this regard, Johnson alleged that

               The adverse actions taken against Plaintiff as a result of her filing of PREA
       Complaints, grievances, and having family members contact prison officials to
       address C/O Gust’s abusive conduct violated her right to freedom of speech and to
       petition the government for redress of grievances as guaranteed by the First
       Amendment of the United States Constitution and 42 U.S.C. § 1983.

Id. at PageID.36-37.

               Finally, in Count III, Johnson claims that C/O Gust committed a civil assault and

battery. Id. at PageID.38-39. In this regard, Johnson alleged that Gust acted intentionally when he

directed physical force against Johnson, that Johnson did not consent to “this forceful touching,”

and that “throughout the unjustified, unlawful, and unnecessary encounter [Johnson] was in fear

and was apprehensive that Defendant would touch her.” Id. at PageID.38. Johnson seeks total

damages of $1,045,000.00. Id. at PageID.35-39.




                                                 4
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.268 Filed 02/26/21 Page 5 of 20




                  III.      C/O Gust’s Motion to dismiss

                  A.        The Court’s initial screening

                  Gust seeks to dismiss Johnson’s Eighth Amendment claim pursuant to Fed. R. Civ.

P. 12(b)(6) on the ground that it fails to state a claim for relief. This Court discourages such

motions, because it screens the adequacy of pro se prisoner complaints prior to ordering service.1

Here, Gust’s counsel was aware that all of Johnson’s claims had survived screening, having been

notified of this fact in the Court’s order referring the case to the pro se prisoner civil rights litigation

early mediation program:

                Plaintiff, a prisoner in the custody of the Michigan Department of
         Corrections, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. The
         complaint survived screening under 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c)[.]

Order (ECF No. 6).

                  The Court’s Order Lifting Stay and for Service again advised Gust that,

         The Court previously reviewed the complaint under 28 U.S.C. §§ 1915(e) and
         1915A and 42 U.S.C. § 1997e(c), to determine whether it was frivolous, malicious,
         failed to state a claim upon which relief could be granted or sought monetary relief
         against a defendant that was immune from such relief.




1
  Defendant’s counsel filed a motion to dismiss before the Court entered its standard case management order in
prisoner civil rights cases. Had counsel followed the normal protocol in prisoner civil rights cases and waited for the
Court to issue its standard case management order, counsel would have been advised that:

                   The Court has conducted an initial review of the complaint pursuant to 28 U.S.C. §1915(e),
         §1915A and 42 U.S.C. § 1997e(c), to determine whether it is frivolous, malicious, fails to state a
         claim upon which relief can be granted or seeks monetary relief against a defendant that is immune
         from such relief. Upon initial review, the Court concludes that the complaint is not subject to
         dismissal for any of the reasons listed above. In reaching this conclusion, the court has determined
         that the complaint contains “enough facts to state a claim to relief that is plausible on its face.” Bell
         Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
         (2009) (quoting Twombly, 550 U.S. at 570). Accordingly, the Court discourages the filing of motions
         to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

                                                            5
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.269 Filed 02/26/21 Page 6 of 20




Order (ECF No. 12). Nevertheless, C/O Gust has filed a motion seeking to dismiss Johnson’s

Eighth Amendment claim (see ECF No. 14, PageID.77-81). Given that the Court has screened the

complaint, Gust’s motion essentially seeks reconsideration of the Court’s order to serve the

complaint. However, Gust did not structure the motion as one for reconsideration.2 Under these

circumstances, the Court will address Gust’s filing as a motion to dismiss rather than as a motion

for reconsideration.

                 B.        Legal standard

                 A complaint may be dismissed for failure to state a claim if it fails to give the

defendants a fair notice of the claim and the grounds upon which it rests.                           Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 555 (2007).

                [A] complaint must contain sufficient factual matter, accepted as true, to
        state a claim to relief that is plausible on its face. A claim has facial plausibility
        when the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged. The plausibility
        standard is not akin to a probability requirement, but it asks for more than a sheer
        possibility that a defendant has acted unlawfully. Where a complaint pleads facts
        that are merely consistent with a defendant’s liability, it stops short of the line
        between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotation marks omitted).

                 In making this determination, the complaint must be construed in the light most

favorable to the plaintiff, and its well-pleaded facts must be accepted as true. Morgan v. Churchs

Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987). “When a court is presented with a Rule 12(b)(6)

motion, it may consider the Complaint and any exhibits attached thereto, public records, items



2
  The Court’s local rule regarding motions for reconsideration, W.D. Mich. LCivR 7.4(a), provides that as a general
rule, “motions for reconsideration which merely present the same issues ruled upon by the court shall not be granted”
and that “[t]he movant shall not only demonstrate a palpable defect by which the court and the parties have been
misled, but also show that a different disposition of the case must result from a correction thereof.”
                                                         6
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.270 Filed 02/26/21 Page 7 of 20




appearing in the record of the case and exhibits attached to defendant's motion to dismiss so long

as they are referred to in the Complaint and are central to the claims contained therein.” Bassett

v. National Collegiate Athletic Association, 528 F.3d 426, 430 (6th Cir. 2008).]]

               C.      Johnson’s Eighth Amendment claim

               1.      Legal Standard

               Johnson seeks relief pursuant to 42 U.S.C. § 1983, which “provides a civil cause of

action for individuals who are deprived of any rights, privileges, or immunities secured by the

Constitution or federal laws by those acting under color of state law.” Smith v. City of Salem,

Ohio, 378 F.3d 566, 576 (6th Cir. 2004). To state a § 1983 claim, a plaintiff must allege two

elements: (1) a deprivation of rights secured by the Constitution and laws of the United States, and

(2) that the defendant deprived him of this federal right under color of law. Jones v. Duncan, 840

F.2d 359, 360-61 (6th Cir. 1988); 42 U.S.C. § 1983.

               Here, Johnson’s amended complaint claims that C/O Gust used excessive force in

violation of the Eighth Amendment. The Supreme Court has held that “the unnecessary and

wanton infliction of pain . . . constitutes cruel and unusual punishment forbidden by the Eighth

Amendment.” Hudson v. McMillian, 503 U.S. 1, 5 (1992). “The contemporary standards of

civilized decency that currently prevail in society determine whether conditions of confinement

are cruel and unusual.” Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004), citing Rhodes v.

Chapman, 452 U.S. 337, 346 (1981). A viable Eighth Amendment claim consists of an objective

and a subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A court considering

a prisoner’s Eighth Amendment claim must ask both if the alleged wrongdoing was objectively




                                                 7
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.271 Filed 02/26/21 Page 8 of 20




harmful enough to establish a constitutional violation and if the officials acted with a sufficiently

culpable state of mind. Hudson, 503 U.S. at 8.

               The objective component requires the infliction of serious pain or failure to treat a

serious medical condition. Id. at 8-9. In excessive force cases, the core judicial inquiry is “not

whether a certain quantum of injury was sustained, but rather whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (internal quotation marks omitted).

       When prison officials maliciously and sadistically use force to cause harm . . .
       contemporary standards of decency always are violated . . . whether or not
       significant injury is evident. Otherwise, the Eighth Amendment would permit any
       physical punishment, no matter how diabolic or inhuman, inflicting less than some
       arbitrary quantity of injury.

Id. (internal quotation marks omitted) (citing Hudson, 503 U.S. at 9). While the seriousness of

the prisoner’s injuries are not dispositive, “[t]he Eighth Amendment’s prohibition of cruel and

unusual punishments necessarily excludes from constitutional recognition de minimis uses of

physical force, provided that the use of force is not of a sort repugnant to the conscience of

mankind.” Hudson, 503 U.S. at 9-10.

               The subjective component requires that the defendant act with deliberate

indifference to an inmate’s health or safety. See Wilson v. Seiter, 501 U.S. 294, 302-03 (1991).

To establish the subjective component, the plaintiff must show that “the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer, 511 U.S. at 837. “It is obduracy and wantonness, not




                                                 8
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.272 Filed 02/26/21 Page 9 of 20




inadvertence or error in good faith, that characterize the conduct prohibited by the Cruel and

Unusual Punishments Clause.” Whitley v. Albers, 475 U.S. 312, 319 (1986).

               2.      De minimis use of force

               Gust seeks dismissal because the incident involved only the de minimis use of force.

Gust contends that he merely escorted Johnson back to the housing unit after she was loitering in

an out-of-bounds area and that “[t]o say that this type of de minimis use of force rises to the level

of an Eighth Amendment violation would be to open the floodgates to additional prisoner lawsuits,

and would only encourage prisoners to litigate every touching that occurs in a custodial setting.”

Defendant’s Brief (ECF No. 14, PageID.78, 83). Gust’s contention ignores the allegations in

Johnson’s complaint. Johnson did not allege that C/O Gust merely “escorted” her back to the

housing unit. Johnson alleged that, “without provocation or justification” C/O Gust grabbed her

wrist “twisting it with great force,” “pulled Plaintiff’s wrist behind her back” in a “very painful

position,” and then escorted her to the housing unit. Amend. Compl. at PageID.33. Immediately

after the incident, “Plaintiff’s wrist hurt so bade [sic] to the point where she could not move it”

and that “Healthcare personnel subsequently treated Plaintiff for a sprained/strained injury to the

wrist.” Id. at PageID.33-34. Plaintiff’s allegations, if true, involve more than a de minimis use

of force. Accordingly, Gust’s motion to dismiss should be denied with respect to this claim.

               3.      Verbal sexual harassment

               C/O Gust also claims that “[t]o the extent Johnson argues that Gust’s alleged

comments about her sexual orientation or gender identity violated the Eighth Amendment, this

argument is without merit.” Defendant’s Brief at PageID.79. As discussed, Johnson’s complaint

includes three counts: excessive force in violation of the Eighth Amendment; retaliation in


                                                 9
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.273 Filed 02/26/21 Page 10 of 20




violation of the First Amendment; and assault and battery in violation of state law. Johnson did

not include a count that Gust made derogatory comments in violation of the Eighth Amendment.

Accordingly, Gust’s motion to dismiss should be denied with respect to this claim.

               D.      Qualified immunity

               C/O Gust also seeks to dismiss Johnson’s Eighth Amendment claim on the basis of

qualified immunity. Under the affirmative defense of qualified immunity, “government officials

performing discretionary functions generally are shielded from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “A

clearly established right is one that is sufficiently clear that every reasonable official would have

understood that what he is doing violates that right. . . Put simply, qualified immunity protects

all but the plainly incompetent or those who knowingly violate the law.” Mullenix v. Luna, 577

U.S. 7, 11-12 (2015) (internal quotation marks omitted). Thus, the doctrine of qualified immunity

“gives government officials breathing room to make reasonable but mistaken judgments, and

protects all but the plainly incompetent or those who knowingly violate the law.” Carroll v.

Carman, 574 U.S. 13, 17 (2014).

               “To survive the motion to dismiss on qualified-immunity grounds, the plaintiff

must allege facts that “plausibly mak[e] out a claim that the defendant’s conduct violated a

constitutional right that was clearly established law at the time, such that a reasonable officer would

have known that his conduct violated that right.” Courtright v. City of Battle Creek, 839 F.3d

513, 518 (6th Cir. 2016). The Sixth Circuit applies a “two-tiered” inquiry in reviewing the

dismissal of a claim on qualified immunity. Id.


                                                  10
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.274 Filed 02/26/21 Page 11 of 20




       The first step is to determine if the facts alleged make out a violation of a
       constitutional right. The second is to ask if the right at issue was “clearly
       established” when the event occurred such that a reasonable officer would have
       known that his conduct violated it.

Id. (internal quotation marks omitted). “When a defendant raises a defense of qualified immunity,

the plaintiff bears the burden of demonstrating that the defendant is not entitled to qualified

immunity.” Livermore ex rel Rohm v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007).

               First, Gust contends that Johnson has not shown an Eighth Amendment violation

because Gust used only a de minimis amount of force. See Defendant’s Brief (ECF No. 14,

PageID.82). The Court has rejected this contention.

               Second, Gust contends that plaintiff had no clearly established right in this case

with respect to the de minimis force issue, stating that “Johnson has not offered any case where a

court held that a prison official violated the Eighth Amendment by escorting a prisoner for a valid

reason such as being out-of-bounds, resulting in a minor wrist injury.” Defendant’s Brief at

PageID.82. Gust’s qualified immunity argument repeats his erroneous contention that there was

no Eighth Amendment violation because the incident involved only a de minimis use of force.

See id. at PageID.83 (“[t]o say that this type of de minimis use of force rises to the level of an

Eighth Amendment violation would be to open the floodgates to additional prisoner lawsuits, and

would only encourage prisoners to litigate every touching that occurs in a custodial setting.”). As

discussed, Johnson’s allegations, if true, involve more than a de minimis use of force.

Accordingly, Gust’s motion to dismiss on the basis of qualified immunity should be denied.




                                                11
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.275 Filed 02/26/21 Page 12 of 20




               IV.     C/O Gust’s motion for summary judgment

               A.      Legal standard for summary judgment

               C/O Gust seeks summary judgment because plaintiff did not exhaust her

administrative remedies with respect to the First Amendment retaliation claim prior to filing this

lawsuit. “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Rule 56 further provides that a party asserting that a fact cannot be or is genuinely

disputed must support the assertion by:

       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or

       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

Fed. R. Civ. P. 56(c)(1).

               In Copeland v. Machulis, 57 F.3d 476 (6th Cir. 1995), the court set forth the parties=

burden of proof in a motion for summary judgment:

       The moving party bears the initial burden of establishing an absence of evidence to
       support the nonmoving party=s case. Once the moving party has met its burden of
       production, the nonmoving party cannot rest on its pleadings, but must present
       significant probative evidence in support of the complaint to defeat the motion for
       summary judgment. The mere existence of a scintilla of evidence to support
       plaintiff's position will be insufficient; there must be evidence on which the jury
       could reasonably find for the plaintiff.

Copeland, 57 F.3d at 478-79 (citations omitted).     “In deciding a motion for summary judgment,

the court views the factual evidence and draws all reasonable inferences in favor of the nonmoving

party.” McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

                                                12
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.276 Filed 02/26/21 Page 13 of 20




               B.      Failure to Exhaust

               1.      Exhaustion requirement

               The PLRA provides that a prisoner bringing an action with respect to prison

conditions under 42 U.S.C. § 1983 must first exhaust available administrative remedies. See

Porter v. Nussle, 534 U.S. 516 (2002); Booth v. Churner, 532 U.S. 731 (2001). A prisoner must

exhaust available administrative remedies, even if the prisoner may not be able to obtain the

specific type of relief he seeks in the state administrative process. See Porter, 534 U.S. at 520;

Booth, 532 U.S. at 741. One reason for creating prisoner grievance procedures under the PLRA

was to create an administrative record for the court.

       Requiring exhaustion allows prison officials an opportunity to resolve disputes
       concerning the exercise of their responsibilities before being haled into court. This
       has the potential to reduce the number of inmate suits, and also to improve the
       quality of suits that are filed by producing a useful administrative record.

Jones v. Bock, 549 U.S. 199, 204 (2007). In order to properly exhaust administrative remedies,

prisoners must complete the administrative review process in accordance with the deadlines and

other applicable procedural rules. Id. at 218; Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).

“Compliance with prison grievance procedures, therefore, is all that is required by the PLRA to

‘properly exhaust.’” Jones, 549 U.S. at 218.

               2.      MDOC Grievance process

               The MDOC requires prisoners to follow a three-step process to exhaust grievances.

See Policy Directive 03.02.130 (effective March 18, 2019). A prisoner must first attempt to

resolve a problem with the staff member within two business days of becoming aware of the

grievable issue, unless prevented by circumstances beyond his or her control. Id. at ¶ Q. If the

issue is not resolved, then the grievant may file a Step I grievance on the prescribed form within

                                                13
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.277 Filed 02/26/21 Page 14 of 20




five business days after the grievant attempted to resolve the issue with appropriate staff. Id. at

¶¶ Q and S. The Policy Directive provides the following directions for completing grievance

forms:

         The issues should be stated briefly but concisely. Information provided is to be
         limited to the facts involving the issue being grieved (i.e., who, what, when, where,
         why, how). Dates, times, places and names of all those involved in the issue being
         grieved are to be included.

Id. at ¶ S (emphasis in original). The prisoner must send the Step I grievance to the appropriate

grievance coordinator. Id. at ¶ W. If the prisoner is dissatisfied with the Step I response, or does

not receive a timely response, he must request the appropriate form and send it to the Step II

Grievance Coordinator. Id. at ¶ DD. Finally, if a prisoner is dissatisfied with the Step II

response, or does not receive a timely response, he must send a completed Step III grievance, using

the appropriate form, to the Grievance Section. Id. at ¶ HH.

                  3.       Discussion

                  C/O Gust contends that Johnson failed to exhaust her First Amendment retaliation

claim, stating in pertinent part:

                  It is not disputed that Johnson exhausted an Eighth Amendment claim and
         an Assault and Battery claim related to the May 27, 2019, use-of-force incident in
         Grievance ID No. LRF-2019-05-0558-26A. However, she did not exhaust her
         retaliation claim related to the April 2019 incident in this grievance.

Defendant’s Brief (ECF No. 14, PageID.71).3




3
 Because the alleged act of retaliation occurred in May 2019, a grievance related to retaliation was subject to Policy
Directive 03.02.130 (effective March 18, 2019). The Court notes that Gust’s brief cites an outdated version of the
Policy Directive, i.e., Policy Directive 03.02.130 (effective July 9, 2007). See Defendant’s Brief (ECF No. 14,
PageID.72-73). However, Gust did attach the correct version of the Policy Directive as Exhibit B (ECF No. 14-3).


                                                         14
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.278 Filed 02/26/21 Page 15 of 20




                  Based on Johnson’s grievance filing history, Gust points out that the only grievance

filed by Johnson which could be relevant to this lawsuit is LRF-2019-05-0558-26A (“558”). See

id. at PageID.73-74; MDOC Prisoner Step III Grievance Report (ECF No. 14-4).4 Gust contends

that “Johnson was required to allege in her prison grievances that Gust’s use of force against her

was in retaliation for her earlier report to the PREA hotline,” that she failed to do so, and that the

grievance is not exhausted because Johnson “failed to put prison officials on notice of the alleged

retaliation.” Defendant’s Brief at PageID.74. As the court stated in Bell v. Konteh, 450 F.3d 651

(6th Cir. 2006):

         In describing the alleged mistreatment or misconduct, . . . we would not require a
         prisoner’s grievance to allege a specific legal theory or facts that correspond to all
         the required elements of a particular legal theory. Rather, it is sufficient for a court
         to find that a prisoner's [grievance] gave prison officials fair notice of the alleged
         mistreatment or misconduct that forms the basis of the constitutional or statutory
         claim made against a defendant in a prisoner's complaint.

Bell, 450 F.3d at 654 (6th Cir. 2006), quoting Burton v. Jones, 321 F.3d 569, 575 (6th Cir. 2003).

                  Here, Johnson directed grievance 558 at Gust for use of excessive force on May 27,

2019. In Johnson’s words:

         C/O Gus came up to me & the C/O Faber and said walked Faster Faggot; I said I
         file a PREA on you Before (via Inspector Johnson/Page) He said I can make U walk
         faster. He begun to use force by yanking my arm & pulling me @ his speed &
         push me into the gate. Then said this wat U wanted so I said Im having family call
         up here. He grab my wrist then Twisted & started making me walk to the inside
         of unit. Per Policy staff has to protect me from violence & give me reasonable safety
         not use excessive force. My 8th Amendments were violated & I was treated Cruel
         & Unusual Punishment Deshoney v. Walbaco County Dept of Social Service.
         Health Care were notified via telephone/kite for treatment of pain. I take
         hormones so I am already expereence muscle spasms weakness. Please Review
         Camera 5/27/2019 @ 11:45 A.M. Violation of 03.03.140(L)(H)4.


4
  The grievance file appears to contain two copies of the Step I grievance, one illegible (PageID.113) and one legible
(PageID.114). See Grievance 558 (ECF No. 14-4, PageID.113-114).

                                                         15
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.279 Filed 02/26/21 Page 16 of 20




Grievance 558 at PageID.114.

               Johnson’s grievance referred to excessive force, cruel and unusual punishment, and

a violation of the Eighth Amendment. While Johnson made a reference to PREA, this was not

sufficient to give prison officials fair notice that she was also grieving a First Amendment

retaliation claim based on the April 4, 2019 call to the PREA hotline. In this regard, Johnson’s

reference to Policy Directive 03.03.140(L)(H)4 appears misplaced.             See Policy Directive

03.03.140 (“Prison Rape Elimination Act (PREA) and Prohibited Sexual Conduct Involving

Prisoners”) (eff. April 24, 2017) (ECF No. 14-5, PageID.117-118). Policy Directive 03.03.140 ¶

L states that “Allegations of prisoner sexual assaults against staff shall be reported to the Michigan

State Police (MSP) or other appropriate law enforcement agency for investigation,” while ¶ H.4.

defines a specific type of staff-on-prisoner sexual misconduct, i.e., “Contact between the mouth

and any body part where the employee has the intent to abuse, arouse or gratify sexual desire.”

See Policy Directive 03.03.140 ¶¶ L and H. Neither of these paragraphs are applicable to the

incident which occurred on May 27, 2019.

               In her response, Johnson appears to claim that she exhausted a retaliation claim

based upon the April 4, 2019 call to the PREA hotline and her reference to PREA and Policy

Directive 03.03.140. in grievance 558. See Johnson’s Response (ECF No. 16, PageID.128).

Gust does not dispute that Johnson called the PREA hotline. Rather, Gust states that Johnson is

conflating two separate grievance processes available to her, i.e., “Grievance No. LRF-19-05-

0558-26A does not count as a PREA grievance because the PREA grievance process is a separate

and distinct process from the ordinary grievance process.” Defendant’s Reply (ECF No. 20,




                                                 16
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.280 Filed 02/26/21 Page 17 of 20




PageID.185). Gust points out that Policy Directive 03.03.140 provides a two-step grievance

process for prisoners to exhaust claims of sexual abuse:

               The PREA Grievance process is a two-step process allowing prisoners to
       grieve regarding allegations of sexual abuse. A prisoner may file a PREA Grievance
       at Step I, and may appeal the Step I decision to Step II. The Step II decision shall
       serve as the Department’s final decision on the merits of the PREA Grievance.
       Issues filed by prisoners regarding sexual abuse, as defined in this policy, serve to
       exhaust the prisoner’s administrative remedies only when filed through both steps
       of the PREA grievance process. PREA Grievances alleging sexual abuse shall not
       be denied or rejected.

Policy Directive 03.03.140 ¶ EE (emphasis added).

               MDOC Policy Directive 03.03.140 limits the PREA grievance process to the

administrative exhaustion of sex abuse claims:

               Any PREA Grievance containing issues other than sexual abuse shall be
       denied and returned to the prisoner with instructions to submit the grievance in
       accordance with PD 03.02.130 “Prisoner/Parolee Grievances.” Any PREA
       grievance containing multiple issues, which include sexual abuse and non-sexual
       abuse issues, shall be processed in accordance with this policy in order to address
       the allegations of sexual abuse only. The prisoner shall be notified in the PREA
       Grievance response that s/he must submit a new grievance in accordance with PD
       03.02.130 to address any concerns not related to sexual abuse.

Policy Directive 03.03.140 ¶ II (emphasis added).

               The record reflects that Johnson did not follow the PREA requirements because she

attempted to grieve the PREA claim in grievance 558 and her purported Step II PREA grievance

was not acknowledged by any MDOC official. See Defendant’s Reply (ECF No. 20, PageID.185-

187); PREA Appeal Form (ECF No. 17-8, PageID.162). Furthermore, even if Johnson had

exhausted a PREA grievance, she could not use the PREA grievance procedure to exhaust a First

Amendment retaliation claim. See Policy Directive 03.03.140 ¶¶ EE and II.




                                                 17
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.281 Filed 02/26/21 Page 18 of 20




                  For all of these reasons, the Court concludes that Johnson has failed to properly

exhaust a First Amendment retaliation claim. See Jones, 549 U.S. at 218-19; Woodford, 548 U.S.

at 90-93. Accordingly, Gust should be granted summary judgment on this claim.5

                  V.       Johnson’s state law claims

                  A.       Supplemental jurisdiction

                  Gust contends that the Court should decline to exercise supplemental jurisdiction

over Johnson’s state law claim for assault and battery because all of the federal claims have been

dismissed. See 28 U.S.C. § 1367(c)(3) (stating that “(c) The district courts may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if . . .(3) the district court has dismissed

all claims over which it has original jurisdiction[.]”). See Defendant’s Brief (ECF No. 14,

PageID.83-87). Gust’s request should be denied because this Court has concluded that Johnson’s

Eighth Amendment claim survives.

                  B.       Governmental immunity

                  Gust also contends that he is entitled to governmental immunity to the assault and

battery claim under Michigan’s Government Tort Liability Act (GTLA), M.C.L. § 691.1407. See

Defendant’s Brief (ECF No. 14, PageID.83-87). The Sixth Circuit addressed the application of

the GTLA in Bletz v. Gribble, 641 F.3d 743 (6th Cir. 2011), stating in pertinent part:

                In Odom v. Wayne County, 482 Mich. 459, 760 N.W.2d 217, 228 (2008),
         the Michigan Supreme Court stated that the proper method for determining whether
         governmental immunity applies to intentional torts, such as assault and battery, is
         to apply the test set forth in Ross v. Consumers Power Co., 420 Mich. 567, 363

5
  In reaching this determination, the Court notes that Johnson did not have an opportunity to conduct discovery limited
to the issue of exhaustion as allowed in the standard case management order (which was not issued in this case).
Here, Johnson does not contest the contents of the administrative record and has not advised the Court that she cannot
respond due to lack of discovery. Under the circumstances of this case, it is unclear to the Court as to what discovery
Johnson would perform; the administrative record speaks for itself.

                                                         18
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.282 Filed 02/26/21 Page 19 of 20




       N.W.2d 641, 647 (1984). Under the Ross test, an employee enjoys a right to
       immunity if (1) the employee undertook the challenged acts during the course of
       his employment and was acting, or reasonably believed that he was acting, within
       the scope of his authority; (2) the employee undertook the challenged acts in good
       faith or without malice; and (3) the acts were discretionary, rather than ministerial,
       in nature. Odom, 760 N.W.2d at 228. Defendants bear the burden of establishing
       their entitlement to immunity from plaintiff's state-law claims. Id. at 227–28.

Bletz v. Gribble, 641 F.3d 743, 757 (6th Cir. 2011). The court explained:

       Unlike qualified immunity under federal law, which uses an objective standard,
       “[t]he good-faith element of the Ross test is subjective in nature. It protects a
       defendant’s honest belief and good-faith conduct with the cloak of immunity while
       exposing to liability a defendant who acts with malicious intent.” [Odom, 760
       N.W.2d] at 229. Therefore, “[t]he proponent of individual immunity must establish
       that he acted without malice.” Id. at 225. See also Miller v. Sanilac Cnty., 606
       F.3d 240, 254 (6th Cir. 2010) (applying Michigan law) (“The only factor at issue
       here is ‘good faith,’ which is defined as ‘without malice.’”).

Id.

               “Entitlement to immunity under the Ross test is an affirmative defense that must be

proven by the governmental actor.” Kreipke v. Wayne State University, 807 F.3d 768, 784 (6th

Cir. 2015). However, where such an affirmative defense appears clearly on the face of the

complaint, a court may dismiss a complaint under Rule 12(b)(6) for failure to state a claim. Id.

In addressing a motion to dismiss, the complaint must be construed in the light most favorable to

the plaintiff, and its well-pleaded facts must be accepted as true. See Morgan, 829 F.2d at 12.

               Gust states that he meets the first and third elements of the Ross test because

“[t]here is no dispute that he was acting within the scope of his authority as a corrections officer

for the MDOC at the time he escorted Johnson.” Defendant’s Brief at PageID.86-87. Gust

contends that the only issue potentially in dispute is whether he “undertook the challenged acts in

good faith or without malice.” As discussed, Johnson alleged that Gust physically assaulted her

“without provocation or justification.” Amend. Compl. at PageID.33. Johnson alleged that

                                                19
Case 1:19-cv-00682-RJJ-RSK ECF No. 38, PageID.283 Filed 02/26/21 Page 20 of 20




“Plaintiff protested in agony and pleaded for C/O Gust to stop his assault because he was hurting

Plaintiff. C/O Gust merely retorted, ‘This is what you wanted!’” Id. at PageID.34. Based on

plaintiff’s allegations, the Court can infer that Gust’s actions were not taken in good faith or

without malice. Accordingly, Gust’s motion for governmental immunity should be denied.6

                  VI.      Recommendation

                  For the reasons set forth above, I respectfully recommend that defendant C/O

Gust’s combined motion to dismiss and for summary judgment (ECF No. 13) be resolved as

follows: Gust’s motion to dismiss the Eighth Amendment claim (Count I) be DENIED; Gust’s

motion for summary judgment as to the First Amendment retaliation claim (Count II) be

GRANTED; and Gust’s motion to dismiss the state law assault and battery claim (Count III) be

DENIED.

                  I further recommend that this case proceed on plaintiff’s Counts I and III.



Dated: February 26, 2021                                        /s/ Ray Kent
                                                                RAY KENT
                                                                United States Magistrate Judge


ANY OBJECTIONS to this Report and Recommendation must be served and filed with the Clerk
of the Court within fourteen (14) days after service of the report. All objections and responses to
objections are governed by W.D. Mich. LCivR 72.3(b). Failure to serve and file written
objections within the specified time waives the right to appeal the District Court=s order. Thomas
v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




6
  In reaching this determination, the Court expresses no opinion as to whether Gust met the first and third elements of
the Ross test.

                                                         20
